Hunstein, Justice,
dissenting.
Respondent admits he pled guilty in federal district court to a two count criminal information charging him with knowingly aiding and abetting an alien in an attempt to enter and obtain entry into the United States by use of false and misleading representation in violation of 18 USC § 1325 (a) and 18 USC § 2 and that such crimes involved moral turpitude where the underlying conduct relates to his fitness to practice law. Other than this admission, there is nothing in the record from which this Court can ascertain the facts upon which the criminal information and plea were based, whether the aliens seeking entry were clients of respondent, or whether respondent’s criminal actions occurred while respondent was acting in his capacity as an officer of the court. Although the special master filed a report recommending we accept the petition for voluntary discipline, the report is based solely on the limited admissions contained in respon*547dent’s petition for voluntary discipline. No hearing was held before the special master and there is no other evidence of record which might elucidate the underlying facts for this Court. What is shown in the record, however, is that the federal district court considered the charges serious enough, and presumably closely enough related to respondent’s status as an attorney, to prohibit respondent from practicing law for a two year period as a special condition of his probation.
Decided September 30, 2002.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Because there is nothing in the record before this Court to support the majority’s determination that the requested one year suspension is appropriate, especially in light of the fact that respondent has been the subject of previous discipline by this Court, I respectfully dissent to the majority’s decision to accept the petition for voluntary discipline.
I am authorized to state that Justices Thompson and Hines join me in this dissent.